Citation Nr: 1537855	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  09-46 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an increased rating for bronchial asthma, currently evaluated as 60 percent disabling.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to January 1992.

These matters came to the Board of Veterans' Appeals (Board) from a July 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2012, the Veteran testified at a hearing before an Acting Veterans Law Judge (AVLJ); this AVLJ is no longer with the Board.  In March 2013, the Veteran elected to have another hearing before the Board.  The hearing was scheduled in May 2013; however, he failed to appear and his hearing request is now deemed withdrawn.  38 C.F.R. § 20.704 (2014).  

These matters were remanded in October 2013 and August 2014.


FINDINGS OF FACT

1.  The Veteran failed to appear for two VA examinations scheduled pertaining to his hypertension claim.

2.  Hypertension did not manifest in service, is not otherwise related to service, and was not caused or permanently worsened by a service-connected disability.

3.  Bronchial asthma is not manifested by FEV-1 less than 40-percent predicted, FEV-1/FVC less than 40 percent, more than one attack per week with episodes of respiratory failure, and does not require daily use of systemic high dose corticosteroids or immuno-suppressive medications.

CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 2014); 38 C.F.R. §§ 3.303, 3.310, 3.655(b) (2014).

2.  The criteria for a schedular rating in excess of 60 percent for bronchial asthma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7 , 4.97, Diagnostic Code 6602 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided with complete VCAA notification in an April and June 2009 letters that contained all the information required by Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  It was provided to the Veteran prior to the initial adjudication of his claims.  The duty to notify has been met. 

The Board also finds that the duty to assist has been met.  The service treatment records have been obtained.  The Veteran's VA treatment records have been obtained, as have some private treatment records to include from Medical Center of Arlington and Allergy and Asthma Center of the Metroplex.  

The Board finds that the development requested in the prior remands has been completed to the extent that is possible.  

Initially, the Board notes that in October 2013, the Appeals Management Center (AMC) requested that the Veteran complete releases pertaining to multiple additional medical providers the Veteran had identified at the Board hearing (see 04/24/2012 VBMS entry, BVA Decision); the Veteran did not respond.  See 10/25/2013 VBMS entry, Correspondence.  In September 2014, VA requested that the Veteran complete releases pertaining to multiple medical providers; the Veteran did not respond.  See 09/11/2014 VBMS entry, Correspondence.  Thus, in light of the Veteran failing to complete appropriate releases the Board is unable to obtain any relevant treatment records from identified private medical providers.  

Notwithstanding this, the Veteran was to be afforded VA examinations of his hypertension and bronchial asthma conditions, and the examiner was to provide opinions regarding the etiology of hypertension.  The Veteran was twice scheduled for his examinations but failed to report on both occasions.  See 02/02/2014 & 04/25/2014 VBMS entries, C&P Exam, and 01/16/2015 VBMS entry, C&P Exam.  There is no indication that he failed to receive notification of the examinations or provided reasons to explain his failure to report.  The July 2015 Supplemental Statement of the Case discusses his failure to appear.  Examples of good cause for failure to appear for the examination include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a).  To date, the Veteran has not offered an explanation for his failure to attend the scheduled examinations.  The Boards' remands explained why these examinations were necessary.  

While VA has a duty to assist the Veteran in the development of his claims, the Veteran has a duty to cooperate with VA.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As the Veteran has twice failed to report for VA examinations of his hypertension and bronchial asthma conditions, and has not shown good cause for such absence in either case, the Board finds that the development requested by the prior Remands has been completed, the duty to assist has been met, and the Board may proceed with adjudication of his claim.  The consequence in this case of the Veteran's failure without good cause to report for the VA bronchial asthma examination is that his disability must be rated on the basis of the other relevant evidence on file.  38 C.F.R. § 3.655(b).  As will be discussed below, in light of the fact that the Veteran failed to report for an examination in conjunction with his reopened hypertension claim, the claim must be denied.  Id.  The Board concludes that VA has no remaining duty under the VCAA to provide a medical examination in conjunction with these claims.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.

Service connection

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as arthritis, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service; or if manifested in service and at any time thereafter.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.303(b), 3.307, 3.309. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b) , an alternative method of establishing the second and third Shedden/Caluza elements, in the case of a listed chronic disease, is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303   (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  This means of service connection is only available for claims predicated on chronic diseases as set forth under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established.  This baseline is to be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  The rating activity is to determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Id. 

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303   (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In July 2002, the Veteran filed a claim of service connection for hypertension, which was denied by the RO in a March 2003 rating decision.  See 38 C.F.R. § 3.303; see 07/01/2002 & 03/18/2003 VBMS entries.  The basis for the denial was an absence of evidence of clinical hypertension.  The Veteran did not file a notice of disagreement, and no new and material evidence was received within a year of its issuance.  Accordingly, the May 2003 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

In May 2009, the Veteran filed a claim to reopen entitlement to service connection for hypertension, which he asserted was secondary to his service-connected bronchial asthma.  See 05/22/2009 VBMS entry, VA 21-4138 Statement in Support of Claim.

At the April 2012 Board hearing, the Veteran testified that due to taking Prednisone for his service-connected bronchial asthma, he had gained weight and experienced swelling in his limbs.  See 04/24/2012 VBMS entry, BVA Decision at 12-13.  Due to the weight gain and swelling, he is unable to exercise.  Id.  As a result, he has developed hypertension.  Id.  

In the October 2013 Board decision, the claim of entitlement to service connection for hypertension was reopened and remanded for a VA examination to determine the etiology of the hypertension, specifically to determine whether it was due to or aggravated by a service-connected disability.  See 10/23/2013 VBMS entry, BVA Decision.  As detailed in the August 2014 Board Remand, he was scheduled for a VA examination in March 2014 in which he failed to appear, but in May 2014 requested that the examination be rescheduled.  The issue was remanded to schedule the Veteran for another examination.  Again, the Veteran failed to appear for the rescheduled January 2015 VA examination.  The Veteran has not offered good cause for his failure to report for either examination.  By regulation, the Veteran's failure to report for the VA examinations scheduled in connection with his reopened claim of service connection for hypertension is a basis for denial of his claim.  38 C.F.R. § 3.655(b). 

The Board further finds that the Veteran's claim would still be denied if considered on the merits.  

Initially, there is no basis to establish entitlement to service connection for hypertension on a direct basis and a direct relationship has not been asserted.  Hypertension was not diagnosed until many years after separation from service, and there is no evidence of a continuity of symptomatology nor evidence of hypertension within a year of separation from service.

As detailed above, the Veteran has asserted that his hypertension is due to his bronchial asthma.  However, he has submitted no medical evidence in support of this contention and has failed to report for VA examinations which may have provided etiological opinions.  The Veteran has not supported his lay contentions with any additional evidence.  The medical evidence of record does not support a relationship between his hypertension and bronchial asthma.  The Board acknowledges that while the Veteran is competent to report his observable symptomatology, he lacks the medical expertise to conclude that his hypertension is due to or aggravated by his bronchial asthma.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  Thus, the claim must be denied.

Increased rating

The Board has reviewed all of the evidence in the claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 . 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  As an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Bronchial asthma is evaluated, in part, based upon the results of pulmonary function tests (PFTs), specified in terms of forced expiratory volume in one second (FEV-1) and forced vital capacity (FVC).  38 C.F.R. §§ 4.96, 4.97.  When evaluating asthma based on PFTs, the post-bronchodilator results are used unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  38 C.F.R. § 4.96(d)(5).  In such cases the pre-bronchodilator results are to be used.  Id. 

The Veteran's bronchial asthma is rated 60 percent disabling pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6602 for asthma, bronchial.  Under Diagnostic Code 6602, a 60 percent rating is assigned for an FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least 3 times per year) course of systemic (oral or parenteral) corticosteroids.  A maximum 100 percent rating is assigned under DC 6602 for bronchial asthma with an FEV-1 of less than 40 percent predicted, or FEV-1/FVC less than 40 percent, or more than 1 attack per week with episodes of respiratory failure, or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications.  See 38 C.F.R. § 4.97, Diagnostic Code 6602.

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that a 100 percent is warranted for the Veteran's bronchial asthma. 

A May 2009 VA examination reflects pre-bronchodilator results but not post-bronchodilator results, as the Veteran was unable to provide adequate effort due to respiratory distress.  Pre-bronchodilator testing showed FVC of 68 percent, FEV-1 of 58 percent, and FEV-1/FVC of 86 percent.  The Veteran takes the following medications:  Xopenex plus Atrovent 2.5 milligrams; Pulmacort plus Advaiar 500/50; Singular; Prednisone; and, Flonase with fair results.  

A July 2013 VA treatment record reflects that he was last seen in the pulmonary clinic in April and he was instructed to decrease the frequency of his Xopenex MDI.  He now takes it every three days as opposed to every 6 hours.  He has not been taking his Symbicort, Zyrtec or Singulair.  The examiner commented that his PFTs continue to show obstruction with demonstrated bronchodilator responsiveness.  See 10/25/2013 VBMS entry, Medical Treatment Record - Government Facility at 2.

In December 2013, the Veteran underwent VA PFT testing which showed pre-bronchodilator results FEV-1 of 36 percent and FEV-1/FVC of 66 percent and post-bronchodilator results of 63 and 74 percent, respectively.  The examiner's impression was severe obstructive defect.  Following the inhalation of a bronchodilator, there was significant improvement in airway mechanics.  The diffusing capacity for carbon monoxide was reduced.  In March 2014, the Veteran underwent VA PFT testing which showed pre-bronchodilator results FEV-1 of 60 percent and FEV-1/FVC of 63 percent and post-bronchodilator results of 63 percent and 62 percent, respectively.  The examiner's impression was mild obstructive abnormality with no significant bronchodilator response.  The diffusion capacity was normal.  In March 2015, the Veteran underwent VA PFT testing which showed pre-bronchodilator results FEV-1 of 69 percent and FEV-1/FVC of 64 percent and post-bronchodilator results of 76 percent and 66 percent, respectively.  The examiner's impression was mild obstructive impairment with no bronchodilator response and normal lung volumes.  Diffusion capacity for carbon monoxide was normal.  See 07/11/2015 VBMS entry, Medical Treatment Record - Government Facility.

The VA examination report, VA evaluations, and other treatment records do not reflect that he requires daily use of systemic high dose corticosteroids or immunosuppressive medications, nor that he requires outpatient oxygen therapy or antibiotics.  He requires intermittent daily inhalational bronchodilator therapy.  The VA examination report and treatment records do not reflect that he suffers from more than 1 attack per week with episodes of respiratory failure.  The VA examination report reflects that he suffers from attacks two times a day and once a night which he treats with rest, medication, or a CPAP.  See 05/18/2009 Virtual VA entry, C&P Exam.

For these reasons, there is no basis for the assignment of a 100 percent rating for bronchial asthma, and the current 60 percent rating in effect adequately compensates him for the manifestations of his disability.

Extraschedular consideration

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board acknowledges the Veteran's contentions; however, the Board finds the severity of the service-connected bronchial asthma is fully contemplated by the rating criteria.  There is nothing exceptional about this service-connected disability.  The degrees of disability exhibited are contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board notes that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised based on the current record.  In Rice v Shinseki, 22 Vet App 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the claimant.  There is no indication that the Veteran is unemployed as a result of his service-connected bronchial asthma.  Thus, there is no basis for awarding a TDIU at this juncture.  


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to a disability rating in excess of 60 percent for bronchial asthma is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


